El Juez Asooiado Señor AldREy,
emitió la -opinión del tribunal.
*63El primer motivo alegado por los apelantes para sostener este recurso se funda en qne la corte inferior no sostuvo su excepción previa contra la demanda, en la que se alegó que no aduce hechos suficientes para determinar causa de acción.
La demanda ha sido establecida por Juan J. G-erardino contra tres hermanos de apellido García Lubiza y contra To-más Vázquez Fagot y su esposa, y se ejercitan en ella dos causas de acción, exponiéndose en la primera que dichos her-manos eran dueños en proindiviso de dos solares que se des-criben con los Nos. 1 y 2, respectivamente; que uno de los hermanos vendió en noviembre de 1921 ambos solares al de-mandante por precio de $1,100, cuya venta fué ratificada por las otras dos hermanas, siendo convenido que el precio lo recibiría en octubre de 1922, descontando de él las cantidades que hasta entonces les hubiesen sido adelantadas; que la escritura de venta se otorgaría tan pronto fuese resuelto cierto pleito pendiente por el solar No. 2 y que si se resol-vía en contra de los vendedores se descontaría una cantidad proporcional de los $1,100 en relación a esta cantidad y el promedio por varas cuadradas; que como consecuencia de ese convenio el demandante fabricó varias casas en el solar No. 1, cuyas construcciones tienen un valor de $9,000; que en el mes de agosto de 1922 uno de los hermanos García, por sí y por sus dos hermanas, requirió al demandante para pagar el importe parcial del solar No. 1 y convinieron en otorgar la correspondiente escritura pública ante el notario Sr. Yordán, quien la redactó pero no fue firmada porque bajo ciertos pretextos se negaron los hermanos García.
De esas alegaciones se desprende que hubo un contrato perfecto de venta por parte de los tres hermanos García a favor de Gerardino de los dos solares mencionados, y que aunque fué convenido que la escritura de transmisión del dominio no se otorgaría hasta que se terminara el pleito que pendía por el solar No. 2, sin embargo, por otro convenio *64posterior llegaron al acuerdo de que se otorgara, desde luego, la escritura de venta en cuanto al solar No. 1. Si eso es cierto, el demandante alega hechos suficientes para que los demandados García sean obligados a otorgarle la escritura de venta del solar No. 1.
La segunda causa de acción se funda en los hechos ex-puestos anteriormente y en que después que el demandante construyó las casas, los hermanos García pretendieron que les aumentara el precio del contrato de compraventa, y ha-biéndose negado a ello el demandante, entonces, con el pro-pósito de defraudarle se confabularon con los esposos Váz-quez Fagot y sabiendo éstos que dichos solares estaban ven-didos al demandante y que.había invertido una fuerte can-tidad de dinero en las casas que construyó en el solar No. 1, aparecen comprando dicho solar por $2,100, según la escri-tura No. 85 de 5 de septiembre de 1922, para .que el deman-dante tuviera que trasladar dichas casas a otro-sitio o des-truirlas o enajenarlas por menos precio de su costo, y que osos actos maliciosos y fraudulentos le han ocasionado per-juicios físicos al encontrarse con una fuerte suma invertida sometida a contingencias judiciales cuyos perjuicios estima en $3,000, debiendo, además, ser castigados los demandantes por daños punitivos y ejemplares en $2,000.
Si es cierto que los esposos Vázquez Fagot sabían que el expresado solar había sido vendido al demandante, que se confabularon con los hermanos García para otorgar la mencionada escritura a fin de perjudicar al demandante en las construcciones que hizo en ese solar y que esto ha sido' causa de que sufra perjuicios, el demandante expone hechos-para pedir que se anule la venta hecha a los esposos Váz-quez Fagot y para que los demandados le indemnicen de Ios-perjuicios que tal conducta pueda haberle causado.
Habiendo contestado todos los demandados y celebrádose-el juicio, recayó sentencia, que ha sido apelada por Fran*65cisco García Lnbiza y por los esposos Vázquez Fagot, en lasque se declara con lugar la demanda en cuanto al deman-dado Francisco García Lubiza, y sin lugar .en cuanto a los demás codemandados; que declara nula la escritura de 5 de septiembre de 1922 otorgada ante el notario Sr. Castillo por la que los tres hermanos García venden el solar No. 1 a los esposos Vázquez Fagot, pero concretando dicha nulidad sola-mente en cuanto' al condominio de Francisco García; que ordena que éste transmita el título de dicho condominio al demandante; y que declara nulas las inscripciones que se hubiesen hecho en el registro de la propiedad referentes a dicho condominio, y condena a Francisco García Lubiza a pagar al demandante $2,000 por daños y perjuicios y las costas.
Si bien la corte inferior no hizo un pronunciamiento ex-preso en su sentencia contra los esposos Vázquez Fagot, está implícito en cuanto a ellos el de la nulidad de la compra del condominio de Francisco García Lubiza, ya que declara que la venta de ese condominio es nula y ordena que se cancele en el registro de la propiedad la inscripción que haya sido hecha y que García lo transmita al demandante, por lo que afectan sus pronunciamientos a los. esposos Vázquez, y así lo han entendido ellos al apelar de la sentencia por consi-derarla perjudicial para sus intereses, y no pueden sostener que a nada les condena y que los absuelve de la demanda por el hecho de decirse que se declara con lugar en cuan to a Francisco García y sin lugar en cuanto a los demás code-mandados. En verdad que la sentencia debió ser hecha con más cuidado para evitar que surjan dudas en cuanto a sus pronunciamientos y que por eso pueda ser atacada.
La corte no cometió el motivo de error que se alega por referirse a uno sólo de los solares, pues la teoría de la demanda y de la prueba es que si bien Gerardino compró en noviembre de 1921 los dos solares para paga£ lo que no *66hubiese anticipado cuando terminase el pleito que existía por el solar No. 2, posteriormente, en agosto del año si-guiente, convinieron vendedores y comprador en hacer efec-tiva, desde luego, la venta del solar No. 1 y que se otorgara la escritura correspondiente, que se radactó y que no qui-sieron firmar los vendedores, por lo que sólo ese solar debió ser objeto de la sentencia.
Otro error que se alega es por la apreciación de la prueba que según los apelantes no demuestra que los hermanos Gar-cía efectuaron contrato de venta con los demandantes.
 No existe ese motivo de error pues la eviden-cia es abrumadora con respecto al hecho de que Gerardino compró a Francisco García, por sí y con el conocimiento y consentimiento de sus hermanas Ramona y Concepción, por precio cierto, los dos solares, aunque la escritura de venta quedó pendiente de que se resolviera un pleito existente en cuanto a uno de ellos, y que más tarde se convino en que se otorgara la escritura, desde luego, en cuanto al solar No. 1, así como que existió una confabulación entre los herma-nos García y Tomás Vázquez Fagot para tratar de obtener de Gerardino, después de construidas por él las casas en ese solar, mayor precio del convenido para la venta, de tal suerte que si la sentencia hubiera declarado nula la venta a Vázquez también en cuanto a Ramona y Concepción Gar-cía, hubiéramos encontrado justificada esa declaración de nulidad. No sólo fué abundantísima y convincente la prueba testifical en contra de todos los demandados sino que existió prueba documental, pues el 2 de mayo de 1922 Francisco García firmó un documento confesando haber recibido $200 de Gerardino en un cheque para abonar a cuenta de la can-tidad de $1,100 importe de los dos solares vendidos a él, y cobró dicho cheque y otro más de $4.56 que le entregó Ge-rardino para pagar contribuciones de dichos solares. [3] Y también resulta que aún cuando en la escritura de venta de *67los García a Vázquez se dice que; éste entregó los $2,100 ante el notario Castillo y los testigos, declaró el notario que eso no es cierto porque ante él no se entregó dinero alguno por esta venta y [4] los testigos tampoco vieron esa entrega porque no estaban presentes cuando las partes firmaron la escritura, que ellos suscribieron separadamente al día si-guiente.
La prueba, sin embargo, en cuanto a los perjuicios sufridos por el demandante por los actos de los demandados es insuficiente para sostener la condena de pagar $2,000 por tal concepto, pues la única evidencia sobre ellos, que es la declaración prestada por Juan J. Gerardino, no puede servir de base para tal condena, ya que se limitó a declarar que su perjuicio ba consistido en la pérdida de tiempo al tener que desatender sus negocios para prestar atención a éste.
Alegan los apelantes como otro de los motivos para que la sentencia sea revocada que la corte inferior no expuso sus conclusiones de becbo y de derecho para su sentencia, pero como este caso está en las mismas condiciones que el de G. Arbona & Co. v. Ortiz et al., 32 D. P. R. 308, tal omisión no produce la revocación de la sentencia.
La condena en costas a Francisco García Lubiza está justificada por los becbos que ban dado origen a este pleito, que bemos expuesto antes, y por tanto no es errónea la sentencia en este particular; y tampoco lo es por baber admitido como evidencia el documento de 2 de mayo de 1922 en que Francisco García reconoce baber vendido los dos solares a Gerardino, pues aunque aquél atacó como falsa la firma que con su nombre y apellido aparece en él, la corte tuvo suficiente evidencia ante sí para llegar a la conclusión de que tal firma fué puesta por García.
Por los motivos expresados la sentencia apelada debe ser confirmada con la aclaración de que no es la escritura No. 1, sino la No. 85 de 5 de septiembre de 1922 otorgada ante el *68notario Castillo la que se declara nula, y que el traspaso del condommio de Francisco García Lubina a Juan J. Gerardino debe ser por la tercera parte de los $800, precio del solar No. 1, debiendo ser revocada la condena impuesta a Francisco. García Lubiea de pagar al demandante $2,000 como daños y perjuicios.